Adams, Oh. J.
The plaintiffs seek to establish a lien as sub-contractors under Clifton & Bishop. The defendant, the United Presbyterian Church, denies that the plaintiffs are entitled to a lien, for the reason, as it alleges, that the plaintiffs filed no such statement or account as the statute requires. It is not denied that a statement was filed, but it is contended that it does not show when the material was furnished or the labor performed. That it is necessary that it should so show was held in Valentine v. Rawson, 57 Iowa, 179. The plaintiffs, however, contend that it does so show, and we have to say that we think that their position must be sustained. The statement shows clearly enough that the last material was furnished, and the last work was done, on the sixth day of June, 1885. It shows, also, that the contract, which embraced the whole materials and work, was entered into on the fifteenth day of November previous. There may be some doubt as to when the first materials were furnished and first work was done, but it is certain that it was between the fifteenth day of November, 1884, and the sixth day of J une, 1885. That, we think, is sufficient for the purposes of this case; because on the ninth of June, 1885, the church was owing the contractors more than enough to pay the plaintiffs, and it should have withheld enough to pay them, provided it had notice, as we think it had.
The written notice of a claim for a lien was, it is true, not served until July 1, 1885, and the last money due from the church appears to have been paid out June 9, 1885. But, notwithstanding no notice had been served when that pav*658'ment was made, the church was not justified, if it had knowledge of the plaintiffs’ labor and materials, or should bo deemed to have such knowledge by reason of knowledge of facts which should have put it upon inquiry. Gilchrist v. Anderson, 59 Iowa, 274; Fay v. Orison, 60 Id., 136. But one of the trustees of the church admits that he knew the last of May, 1885, that the plaintiffs were painting the church. This settles the question of notice, so far as the last payment was concerned.
The church contends, however, that no lien can be had by plaintiffs by reason of any money which it owed the contractors after such notice, because what it paid after that was not paid to the contractors, but to sub-contractors, who might have established a lien if they had not been paid. But the fact appears to be that those sub-coutractors did not establish a lien, and the plaintiffs did. The church should have made no payment, so long as it knew that there were subcontractors who might establish a lien. It should have waited until all such liens were filed, and then discharged them according to their priority. It is contended by the church that the last payment was made by it in accordance with a previous understanding with the sub-contractors to whom it was made. But such previous understanding caniiot stand in the way of the plaintiffs, who have seen fit to rely upon the lien given' them by statute.
"We think that the judgment must be
Reversed.